                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 LESLIE WEST,

            Plaintiff,

            v.                                            Case No. 18-2387-CM-KGG

 CORECIVIC, INC. formerly known as
 CORRECTIONS CORPORATION OF
 AMERICA,

            Defendant.


                                     MEMORANDUM & ORDER

       This matter comes before the court upon defendant CoreCivic, Inc.’s Motion to Dismiss For

Failure to State a Claim (Doc. 6).

       On November 1, 2018, plaintiff Leslie West filed a Motion for Leave to Amend the Complaint

(Doc. 18) and her Response opposing defendant’s Motion to Dismiss (Doc. 17). Plaintiff’s Response

cites the proposed amended complaint in responding to several of defendant’s arguments for dismissal.

It appears that defendant’s motion should be denied without prejudice. If the motion for leave to amend

is denied or defendant finds that the issues in its motion are not addressed by plaintiff’s amended

pleading, defendant may file a renewed motion.

       IT IS THEREFORE ORDERED that defendant’s Motion to Dismiss For Failure to State a

Claim (Doc. 6) is denied without prejudice.

       Dated November 2, 2018, at Kansas City, Kansas.


                                                    s/ Carlos Murguia
                                                    CARLOS MURGUIA
                                                    United States District Judge




                                                  -1-
